Citation Nr: 0724298	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-26 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel 







INTRODUCTION

The veteran served on active duty from December 1968 to June 
1972, and from November 1990 to April 1991, including 
honorable combat service in the Republic of Vietnam and 
service during the Persian Gulf War.  The veteran received a 
Purple Heart.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed bilateral hearing loss due to in-
service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.                   See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran contends that his bilateral hearing loss was 
caused by significant in-service noise exposure.  While 
serving in the United States Army in the Republic of Vietnam, 
a rocket-propelled grenade (RPG) exploded in the veteran's 
vehicle.  The veteran asserts that this explosion is mainly 
what caused his bilateral hearing loss.  Additionally, the 
veteran believes that exposure to artillery and small arms 
fire also contributed to the hearing loss.  

At the veteran's November 1968 enlistment medical 
examination, his puretone thresholds, in decibels, were as 
follows (X indicates that no puretone thresholds were listed 
at that level):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

At the veteran's May 1972 discharge examination, his puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
25
LEFT
5
5
5
X
5


The veteran's May 1972 discharge medical examination 
reflected that the veteran's hearing was within normal 
limits, but had deteriorated some from when he entered 
service.  Further, the veteran's service medical records 
(SMRs) from his time as a reservist (a period spanning from, 
1982 to 1994) also reflect a decrease in hearing acuity.  
Notably, in his April 1991 demobilization medical 
examination, the examiner indicated that the veteran's 
hearing loss profile was at the H3 level because he was 
"routinely exposed to hazardous noise."  


During the VA audiological examination in June 2004, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
80
LEFT
10
15
15
35
80

Speech audiometry revealed speech recognition abilities of 
100 percent in both ears.

The examiner indicated that the veteran's hearing was within 
normal limits in his right ear and a mild sensorineural 
hearing loss in his left ear.  The examiner noted that the 
veteran's hearing pattern is consistent with that of someone 
who was exposed to excessive noise such as artillery fire.  
In the examiner's June 2004 opinion, she noted that it was at 
least as likely as not that the veteran's hearing loss was 
due in part to his active service.  In July 2004, the 
examiner added an addendum to her opinion and stated that her 
opinion should have read that it was not at least as likely 
as not that the veteran's hearing loss was due in part to his 
active service.  

In July 2005, the veteran sought private medical treatment 
for his hearing loss.  The veteran advised his physician that 
he experiences significant difficulties in a variety of 
hearing situations and often has difficulty understanding 
what people say.  His treating physician indicated that the 
veteran experiences long-standing, noise-induced hearing loss 
in both ears.  The physician opined that this hearing loss 
dates back thirty years to the veteran's military service.  
The physician indicated that the veteran's history of 
exposure to artillery fire, small arms fire, and the 
injurious explosion of his vehicle while in Vietnam is 
consistent with his bilateral hearing loss.  The physician 
suggested that the veteran seek a hearing aid evaluation.  

Following a complete review of the record evidence, the Board 
finds that the veteran's contentions are consistent with the 
nature of his service duties while stationed in the Republic 
of Vietnam.  The veteran was exposed to small arms and 
artillery fire.  While in his vehicle, the veteran was also 
exposed to noise from an intense RPG explosion.  The evidence 
shows that the veteran's hearing acuity decreased while in 
service, and it decreased further while he was in the 
reserves.  As shown by the VA audiometric testing results, 
the veteran has impaired hearing.  The Board finds both 
audiological opinions credible and reflective of the medical 
history as presented by the veteran.  In light of the 
evidence as outlined above, the Board finds the evidence to 
be in relative equipoise as to the origin of the disability.  
Accordingly, reasonable doubt is resolved in the veteran's 
favor and service connection is granted for bilateral hearing 
loss as having developed as a result of in-service noise 
exposure.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulation governing the award of 
monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


